Fourth Court of Appeals
                                San Antonio, Texas
                                      July 17, 2019

        Nos. 04-18-00788-CR, 04-18-00789-CR, 04-18-00790-CR & 04-18-00791-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                              Winston Robert MODISETTE,
                                        Appellee

                       From the County Court, Kinney County, Texas
                Trial Court Nos. 10115CR, 10116CR, 10117CR & 10118CR
                       Honorable Spencer W. Brown, Judge Presiding

                                        ORDER

     In accordance with this court’s opinion of this date, these appeals are DISMISSED FOR
LACK OF JURISDICTION. All pending motions in these appeals are DENIED AS MOOT.

      It is so ORDERED on July 17, 2019.


                                             _____________________________
                                             Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court